PER CURIAM ORDER
JOHN C. ELDRIDGE, Senior Judge.
For reasons to be stated in an opinion later to be filed, it is this 30th day of July, 2003,
*276ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the judgment of the Circuit Court for Baltimore City be, and it is hereby, reversed, and the case remanded to that court with directions to enter an order directing the Baltimore City Board of Elections to place the name of Michael V. Seipp on the 2003 primary election ballot as a candidate for election to the City Council of Baltimore. Mandate to issue forthwith. Costs to be paid by the appellees.